Name: Commission Regulation (EC) No 1136/2004 of 21 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 22.6.2004 EN Official Journal of the European Union L 221/1 COMMISSION REGULATION (EC) No 1136/2004 of 21 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 21 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 70,4 999 70,4 0707 00 05 052 108,0 999 108,0 0709 90 70 052 82,2 999 82,2 0805 50 10 388 62,6 508 51,4 528 54,2 999 56,1 0808 10 20, 0808 10 50, 0808 10 90 388 76,9 400 112,2 404 82,4 508 65,3 512 78,3 524 65,1 528 70,4 720 50,4 804 88,1 999 76,6 0809 10 00 052 261,8 624 203,0 999 232,4 0809 20 95 052 405,9 068 152,5 400 373,9 616 272,4 999 301,2 0809 30 10, 0809 30 90 052 135,3 624 153,5 999 144,4 0809 40 05 052 102,5 624 210,5 999 156,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.